DETAILED ACTION
This action is pursuant to the claims filed on July 21, 2021. Currently claims 1-9 and 11-14 are pending with claims 10 and 15 canceled and claims 1-9 and 11-14 amended. Below follows a complete non-final action on the merits of claims 1-9 and 11-14.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections and 35 U.S.C. 112(b) rejections. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al (US PGPUB: 2013/0072920) in view of Rosen et al (US Patent No.: 4,998,932).   
Regarding independent claim 1, Behnke discloses an electrosurgical instrument (Fig. 1: 100) for ablating biological tissue ([0054], ([0067]-[0068]), the electrosurgical instrument comprising:
a tissue treatment portion (110) for contacting the biological tissue to be treated ([0067]-[0068]; [0117]; note portion 110 contacts tissue at least at distal end 12), and a handle (170) connected to the tissue treatment portion via a flexible cable (11; [0068] describes the cable as flexible; see connection in Fig. 1), wherein the tissue treatment portion forms a distal end assembly suitable for insertion through an instrument channel of a surgical scoping device ([0047] describes the device as used with an endoscopic device, necessarily comprising an instrument channel; see also [0117] “Probe 110 may be inserted directly into tissue, inserted through a lumen, e.g., a vein, needle, endoscope or catheter”); 
wherein the instrument comprises: 
a microwave power source (186) comprising a power amplifier (189, component of unit 189; [0053], [0057]) arranged to generate microwave energy suitable for ablating biological tissue ([0058]); and 
a radiating structure (12) connected to the microwave power source and configured to deliver the microwave energy into the biological tissue ([0067]-[0068] describes antenna 12 as comprising a radiating portion connected to the power source for delivering energy to tissue), wherein the power amplifier is connected to the radiating structure by a tunable transmission line (195, as broadly claimed, capable of being tunable; see connection in Fig. 1; [0127]).
While Behnke discloses the instrument comprises a microwave power source and power amplifier arranged in the handle, Behnke does not explicitly disclose the tissue treatment portion comprises the microwave power source and the power amplifier. 
However, Rosen discloses a microwave antenna (Fig. 4a-4b, 5) comprising a tissue treatment potion (Fig. 4b). The tissue treatment potion comprises a microwave power source (28/80; Col. In re Japikse, 86 USPQ 70.
Regarding dependent claim 3, in view of the combination of claim 1, Behnke further discloses wherein the power amplifier includes a GaN-based HEMT ([0057]).
Regarding dependent claim 4, in view of the combination of claim 1, Behnke further discloses wherein the power amplifier has a class F design ([0057]).
Regarding dependent claim 5, in view of the combination of claim 1, Behnke further discloses wherein the microwave power source comprises generator circuitry for driving the power amplifier (See circuitry in Fig. 1; [0057]-[0058]).
Regarding dependent claim 8, in view of the combination of claim 7, Behnke further discloses wherein the power source is a cell for generating DC power ([0069]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al (US PGPUB: 2013/0072920) in view of Rosen et al (US Patent No.: 4,998,932), further in view of Podhajsky (US PGPUB: 2010/0286681),
Regarding dependent claim 2, in view of the combination of claim 1, Podhajsky further discloses wherein the power amplifier includes a wide band-gap semiconductor transistor ([0070]).
However, Podhajsky discloses a microwave antenna (Fig. 6) that comprises a power amplifier (630. The power amplifier includes a wide band-gap semiconductor transistor ([0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the amplifier of Behnke to incorporate the wide band-gap semiconductor transistor of Podhajsky because Podhajsky discloses that this amplifier is a known generic for providing suitable power amplification to amplify a microwave signal ([0070]). 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al (US PGPUB: 2013/0072920) in view of Rosen et al (US Patent No.: 4,998,932), further in view of Hancock et al (US PGPUB: 2010/0145328). 
Regarding dependent claim 6, in view of the combination of claim 5, while Behnke discloses generator circuitry, Behnke does not explicitly disclose wherein the generator circuity comprises: an oscillator arranged to receive a DC input signal and generate a microwave frequency signal; and a driver amplifier arranged to receive the microwave frequency signal and generate an input signal for the power amplifier. 
However, Hancock discloses a medical microwave device (abstract) comprising generator circuitry (Fig. 1). The circuitry comprise an oscillator (108; [0082]) arranged to receive a DC input (See Fig. 1 where 108 receives an input from cable 106; [0081] discusses the power supply as DC from cable 106) and generate a microwave frequency signal ([0082], [0084]). Further, the circuitry comprises a driver amplifier (110) arranged to receive the microwave frequency signal (see Fig. 1 where 110 receives signal from 108; [0082]) and generate an input signal for the power amplifier (112; See Fig. 1 where 110 connected to power amplifier 112; see also [0082] which discusses 112 receiving the signal from 110). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the circuitry of Behnke to incorporate wherein the generator circuity comprises: an oscillator arranged to receive a DC input signal and generate a microwave frequency signal; and a driver amplifier arranged to receive the microwave frequency signal and generate an input signal for the power amplifier of Hancock. This configuration offers advantage in terms of efficient energy delivery into tissue, reduced treatment time, and the ability to accurately quantify energy dosage required to cause controlled tissue destruction ([0091]).
Regarding dependent claim 7, in view of the combination of claim 1, while the combination discloses the tissue treatment portion comprises a power source, it does not explicitly disclose it includes a second power source.
However, Hancock discloses a medical microwave device (abstract) comprising power circuitry (Fig. 4: 108) that includes a first power source (156) and a second power source (160; [0091]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the circuitry of Behnke to incorporate the second power source of Hancock. This configuration offers advantage in terms of efficient energy delivery into . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al (US PGPUB: 2013/0072920) in view of Rosen et al (US Patent No.: 4,998,932) and Hancock et al (US PGPUB: 2010/0145328), further in view of Pereira et al (US PGPUB: 2016/0001067).  
Regarding dependent claim 9, in view of the combination of claim 7, while Behnke discloses generator circuitry, Behnke does not explicitly disclose wherein the power source comprises a coupling unit for inductively or magnetically coupling power from an external supply.
However, Pereira discloses a medical device (Fig. 1) for delivering microwave energy ([0013], [0050]) comprising a power source (Fig. 1: 80) The power source comprises a coupling unit for inductively coupling power from an external supply ([0042] discusses power source 80 including a coupling unit (e.g., an antenna) to receive supplied power from an external power source). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the power source of Behnke to incorporate wherein the power source comprises a coupling unit for inductively or magnetically coupling power from an external supply of Pereira. This configuration provides the benefit of reducing the bulk of the handheld device by mounting the external source on the skin or providing the unit near the user ([0042]). 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al (US PGPUB: 2013/0072920) in view of Rosen et al (US Patent No.: 4,998,932), further in view of Hancock et al (US PGPUB: 2008/0234574, hereinafter “Hancock II”). 
Regarding dependent claims 11-12, in view of the combination of claim 1, Behnke does not explicitly disclose wherein the tunable transmission line has an adjustable electrical length (claim 11); and wherein the tunable transmission line comprises an axially extendable coaxial structure . 
However, Hancock II discloses a medical microwave device (Fig. 5: 5; [0163]) comprising a tunable transmission line (4) that has an adjustable length and axially extendable structure ([0021], [0170] discusses the length as adjustable in order to provide tuning, interpreted as axially extendable as the length is adjustable to extend the transmission line axially). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the transmission line of Behnke to incorporate wherein the tunable transmission line has an adjustable electrical length Hancock II. This configuration provides the benefit making it easier to calculate impedance measured at the end of the probe ([0170]). 
Regarding dependent claim 12, in view of the combination of claim 1, while the combination discloses a tunable transmission line, it does not explicitly disclose wherein the tunable transmission line comprises an axially extendable coaxial structure. 
However, Hancock discloses a medical microwave device (abstract) that includes a tunable coaxial structure ([0034]-[0039], [0041]; interpreted as axially extendable). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the transmission line of Behnke to incorporate the axially extendable coaxial structure of Hancock. This configuration provides the benefit of eliminating the effects of insertion loss of a relatively long delivery cable between the microwave generator and the treatment antenna ([0041]). 
Regarding dependent claim 13, in view of the combination of claim 1 Behnke does not explicitly disclose s wherein the power amplifier is movable relative to the radiating structure along the tunable transmission line to adjust the electrical length thereof.
However, Hancock III discloses a medical microwave device (Fig. 5: 5; [0163]) comprising a tunable transmission line (4) that has an adjustable length ([0170] discusses the length as adjustable in order to provide tuning). It is noted that in light of the modification, it naturally follows that the power amplifier would move along the transmission line when the length is adjusted. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the transmission line of Behnke to incorporate wherein the tunable transmission line has an adjustable electrical length Hancock II. This configuration provides the benefit making it easier to calculate impedance measured at the end of the probe ([0170]). Further, it would have been further obvious to modify Behnke to incorporate power amplifier at any location along the transmission line since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al (US PGPUB: 2013/0072920) in view of Rosen et al (US Patent No.: 4,998,932), further in view of Kim et al (US PGPUB: 2011/0238055). 
Regarding dependent claim 14, in view of the combination of claim 1, Behnke does not explicitly disclose wherein the tissue treatment portion is enclosed by a sleeve.
However, Kim discloses a similar microwave device (Fig. 2A) comprising a treatment portion (150) enclosed by a sleeve (255; [0053]; Fig. 2A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the tissue treatment portion of Behnke to incorporate wherein the tissue treatment portion is enclosed by a . 
Response to Arguments
Applicant’s arguments, see Remarks, filed July 21, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Behnke in view of Rosen, outlined above. 
Examiner notes Applicant argues that Behnke does not disclose a tunable transmission line (p. 6, Remarks). This is not persuasive. Examiner notes that the claim does not currently define any tuning structured associated with the tunable transmission line, other than the transmission line itself. As such, as broadly claim and currently cited, the transmission line of Behnke is capable of being tuned.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794